DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 and 12/03/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 6,333,870 B1).
Regarding claim 1, Kang teaches a method, comprising:
coupling a first access line with a ground node, wherein the first access line is coupled with a capacitor of a memory cell (bit line receive a ground voltage which the bit line is coupled to the ferroelectric memory cell at period A, Fig. 8);
applying a voltage to a second access line coupled with the capacitor (Fig. 8, the plate lines P/L applies a voltage to the ferroelectric capacitor, see period B); and
(Fig. 8, the threshold duration is period B, when the memory device determines that time has elapsed/expired since the voltage applied to P/L, the memory device will activate W/L to isolate the first access line BL); 
Regarding claim 2, Kang further teaches the method of claim 1, further comprising:
determining that a threshold associated with applying the voltage is satisfied; and sensing a logic state of the memory cell as part of a read operation based at least in part on determining that the threshold associated with applying the voltage is satisfied (Fig. 8, the Ref_W/L goes low at period C, Ref_W/L goes low after a period of time has elapsed which gives the plate line enough time to reach a desire threshold. Fig. 8 teaching sensing the logic state of the memory cell at period C).
Regarding claim 3, Kang further teaches the method of claim 2, further comprising:
identifying a magnitude of the voltage of the second access line and a threshold voltage; and determining that the threshold associated with applying the voltage has been satisfied based at least in part on the magnitude of the voltage of the second access line being greater than or equal to the threshold voltage (Fig. 8, the p/L reaches a predetermined level at period B based on a predetermined threshold level that has to be reached).
Regarding claim 4, Kang further teaches the method of claim 2, wherein sensing the logic state of the memory cell comprises: determining a voltage of the first access line based at least in part on isolating the first access line from the ground node; comparing the voltage of the first access line to a voltage of a reference line; and determining the logic state of the memory cell based at least in part on the comparing (Fig. 8, also see Col. 4, lines 20-30).
Regarding claim 5, Kang further teaches the method of claim 4, further comprising: activating a sense component to initiate comparing the voltage of the first access line to the voltage of the reference line (Col. 6, lines 40+).
Regarding claim 6, Kang further teaches the method of claim 2, further comprising: determining the amount of time since applying the voltage to the second access line of the capacitor; and determining that the threshold has been satisfied based at least in part on the amount of time (Fig. 8, predetermined period B and C are predetermined during the design state to give the memory device time for the P/L to reach a desire threshold).
Regarding claim 7, Kang further teaches the method of claim 6, further comprising: determining the amount of time based at least in part on a timing associated with reading the memory cell, or writing to the memory cell, or removing the voltage from the second access line, or any combination thereof (Fig. 8, write mode).
Regarding claim 8, Kang further teaches the method of claim 1, wherein isolating the first access line comprises: reducing a voltage applied to a switching component coupled with the first access line and the ground node based at least in part (Fig. 8, W/L, period C shows reducing the voltage of the word line to isolate the bit lines).
Regarding claim 9, Kang further teaches the method of claim 1, further comprising: applying a voltage to a third access line coupled with the memory cell, wherein the voltage applied to the third access line activates a selection component (Fig. 8, word line W/L).
Regarding claim 10, Kang further teaches the method of claim 1, wherein the first access line comprises a digit line and the second access line comprises a plate line (Fig. 8, the first access line is B/L which is a digit line. The second access line is P/L which is a plate line).
Regarding claims 11-20, the claims have similar limitation as claims 1-10 except they were written as an apparatus claims. Therefore, the claims are rejected under the same grounds of rejection. 

Response to Arguments
Applicant's arguments filed on 02/12/2021 have been fully considered but they are not persuasive.
Applicant argues “Kang does not disclose all the features of amended independent claims 1 and 11. For example, Kang does not disclose "determining that a threshold duration has expired, wherein the threshold duration comprises an amount of time elapsed since applying the voltage to the second access line," as recited in amended independent claim 1.”  Kang teaches applying a voltage to second access line P/L which is the beginning of the threshold duration, See Fig. 8. The threshold .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824